Matter of Tyonna W. (Tywanna K.L.) (2017 NY Slip Op 03008)





Matter of Tyonna W. (Tywanna K.L.)


2017 NY Slip Op 03008


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2016-03850
2016-08531
 (Docket No. N-12059-15)

[*1]In the Matter of Tyonna W. (Anonymous). Administration for Children's Services, respondent; Tywanna K. L. (Anonymous), appellant.


Mark Brandys, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Benjamin Welikson of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Judith Stern of counsel), attorney for the child (no brief filed).

DECISION & ORDER
Appeals by the mother from (1) an order of fact-finding of the Family Court, Queens County (Mary R. O'Donoghue, J.), dated January 25, 2016, and (2) an order of disposition of that court dated March 21, 2016. The order of fact-finding, upon her consent without admission, found that the mother neglected the subject child. The order of disposition, upon the fact-finding order and after a dispositional hearing, inter alia, released the child to the custody of the father, under the supervision of the Administration for Children's Services for a period of nine months.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements; and it is further,
ORDERED that the appeal from the order of disposition is dismissed, without costs or disbursements.
The appeal from the order of fact-finding must be dismissed, as no appeal lies from an order entered upon the consent of the appealing party (see Matter of Dayyan J.L. [Dayyan L.], 131 AD3d 1245, 1246; Matter of Alexa V. [Antonio V.], 130 AD3d 838, 838).
The appeal from the order of disposition must be dismissed as academic as the periods of placement and supervision have expired, and the subject child has reached 18 years of age (see Matter of Brilliance B. [Sydell B.], 133 AD3d 652, 653; Matter of Dayyan J.L. [Autumn M.], 131 AD3d 1243, 1244; Matter of Michael O.F. [Fausat O.], 119 AD3d 785, 785; Matter of Shamika K.L.N. [Melvin S.L.], 101 AD3d 729, 730; Matter of Lindsay B. [Carlton B.], 80 AD3d 763, 764; Matter of Teshana Tracey T. [Janet T.], 71 AD3d 1032, 1033; Matter of Jeremy H., 193 AD2d 799, [*2]800).
MASTRO, J.P., SGROI, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court